Citation Nr: 0026297	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an initial rating greater than 50 for PTSD 
prior to June 1997.  

3.  Entitlement to a higher initial rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 30 percent disabling.  

5.  Entitlement to an effective date earlier January 26, 
1999, for the award of a 60 percent for postoperative 
residuals of abdominal aortic aneurysm.  

6.  Entitlement to an effective date earlier than June 12, 
1997 for the award of a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1968, from March 1977 to December 1986, and from 
February 1991 to July 1991.  

This matter comes to the Board from a February 1995 rating 
decision that granted service connection for PTSD and 
assigned a 30 percent rating effective September 1998.  A 
March 1997 rating decision increased the disability rating 
for PTSD from 30 percent to 50 percent, effective September 
1993.  In July 1997, the RO granted an increased rating to 70 
percent, effective June 1997.  Where he has filed a notice of 
disagreement as to an RO decision assigning a particular 
disability rating, a subsequent RO decision awarding a higher 
rating but less than maximum available benefit does not 
abrogate the pending appeal; hence, no new juridiction-
confirring notice of disagreement must be filed as to the 
subsequent decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, two separate matters arise out of the original 
claim for an increased rating.  These include entitlement to 
an evaluation greater than 50 percent prior to June 1, 1997, 
and entitlement to an increased rating for PTSD currently 
evaluated as 70 percent disabling.  

The veteran also appealed a rating decision of April 1997, 
which granted service connection for a duodenal ulcer with 
history of peptic ulcer disease, and continued a 10 percent 
rating for hypertension with ventricular tachycardia.  
Finally, the veteran also appealed the June 12, 1997, 
effective date for the assignment of a total disability 
evaluation base on individual unemployability, which was 
assigned by a July 1997 rating decision.  

The case now returns to the Board following completion of 
development pursuant to its January 1999 remand.  The RO, in 
its December 15, 1999 rating decision, granted a 60 percent 
rating for postoperative residuals for an abdominal aortic 
aneurysm and granted a 30 percent rating for coronary artery 
disease with a history of hypertension and ventricular 
tachycardia, effective December 13, 1996.  In addition, the 
RO increased the disability rating for duodenal ulcer disease 
from a noncompensable to a 10 percent rating.  The appeals 
for higher disability evaluations for the latter two 
disabilities remain on appeal before the Board.  See AB, 
supra.  

In a January 2000 statement, the veteran indicated that he 
was satisfied with the disability ratings with respect to 
coronary artery disease and that he wanted to withdraw his 
appeal with respect to this issue.  He added that he was not 
satisfied with the effective date of the award of the 60 
percent rating for postoperative residuals of an abdominal 
aortic aneurysm or with the disability ratings for PTSD. 

As discussed above, the veteran appealed the initial 
assignment of disability evaluations for PTSD and duodenal 
ulcer disease.  The Board notes that the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case concerning an appeal from the initial 
assignment of a disability evaluation, as the RO had 
characterized the issue in the statement of the case as one 
of entitlement to an increased evaluation.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to that issue was not properly before it, on 
the basis that a substantive appeal had not been filed.  This 
case differs from Fenderson in that the appellant did file a 
timely substantive appeal concerning the initial rating to be 
assigned for the disabilities at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

The issues of entitlement to earlier effective dates for the 
award of a 60 percent rating for an abdominal aortic aneurysm 
and for TDIU will be discussed under the REMAND section. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  PTSD is currently manifested by flashbacks, nightmares, 
irritability, startle reaction, hypervigilence, a persistent 
danger of injury to self and others and a GAF scale of 30.  

3.  Prior to June 12, 1997, PTSD was manifested by a 
depressed mood, poor impulse control, irritability, frequent 
anxiety attacks, conflicts with family members and the 
problems with effective relationships outside the family.  

4.  The veteran has a history of a duodenal ulcer with a 
history of peptic ulcer disease manifested by complaints of 
occasional heartburn, epigastric pain on awakening, 
occasional nausea, and vomiting on rare occasions.  

5.  By a December 1999 rating decision, the disability rating 
for coronary artery disease with hypertension was increased 
from a 10 percent to a 30 percent rating.  

6.  In a January 2000 statement, the veteran indicated that 
he was satisfied with the disability evaluation and withdrew 
his appeal with respect to the claim for a higher evaluation 
for service-connected coronary artery disease with 
hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a current rating of 100 percent for PTSD 
have been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.130, Code 9411 (1999).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD prior to June 12, 1997 under the previous rating 
criteria have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.132, Code 9411 (1996).  

3.  Prior to June 12, 1997, the criteria for a rating of 70 
percent, and no higher, for PTSD under the revised rating 
criteria have been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.130, Code 9411 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for duodenal ulcer disease have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Codes 7305, 7346 
(1999).  

5.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met with respect to the claim of 
entitlement to a higher evaluation for coronary artery 
disease with hypertension in January 2000.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented well-
grounded claims with respect to higher ratings for the 
service-connected PTSD and a duodenal ulcer.  That is, he has 
presented plausible claims.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disabilities in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

Because the veteran has appealed the initial assignment of 
disability evaluations for the PTSD and ulcer disease, the 
Board has considered whether a "staged" rating is 
appropriate for either disability, as discussed below.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

PTSD.

In this case, service connection was established and a 30 
percent rating was assigned for PTSD in a February 1995 
rating decision.  In a March 1997 rating decision, the RO 
increased the disability rating for PTSD from 30 to 50 
percent, effective September 1993, the date of the original 
award of service connection.  Furthermore, by a July 1997 
rating decision, the RO increased the veteran's disability 
evaluation for the PTSD from 50 percent to 70 percent, 
effective from June 12, 1997.  The veteran contends that he 
is entitled to a 100 percent disability rating for PTSD, 
stating that he has been unemployable due to this service-
connected PTSD since June or July 1995.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 7, 1996, a 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Current rating.  

The veteran currently has not been found to be unemployable 
solely due to his service-connected PTSD.  He is not socially 
isolated inasmuch as he has reported on recent VA 
examinations that he attends church with his wife albeit 
occasionally.  Furthermore, the veteran has not shown 
behavioral processes or thought processes indicative of 
repudiation of reality.  Consequently, the veteran has not 
satisfied the criteria for the next higher evaluation of 100 
percent under the old criteria.  

Under the new criteria the veteran meets some of the criteria 
necessary for establishing an evaluation of 100 percent.  In 
particular, the report of the January 1999 VA examination 
shows that the veteran reported attempted suicide in the 
past, recurrent suicidal ideation, poor sleep, and a history 
of attacking his wife during nightmares.  The report of the 
November 1999 VA examination shows that the veteran endorsed 
nightmares about three times a week and occasional flashbacks 
during the day.  He was irritable, and had a startle 
reaction, difficulty trusting others, and hypervigilence.  On 
mental status evaluation, he displayed discomfort and fear 
about proceeding with the interview without his wife and with 
sitting in a chair that did not afford a view of the door.  
His attention and concentration were impaired.  He reported 
being unable to concentrate for long periods of time, and has 
difficulty experiencing pleasure.  He reported incidences in 
which he attempted to strangle his first wife after awakening 
from a bad dream.  Another incident involved a flashback that 
required his wife and daughter to lock themselves in a room 
until he calmed down.  He reported that he was constantly 
depressed and suicidal.  Three or four times previously, he 
had attempted to take an overdose of his medication.  
Consequently, his wife is required to manage his medication.  
Thus, the veteran arguably has demonstrates a persistent 
danger of hurting himself and potentially others.  However, 
there were no signs of disordered thinking, disturbance of 
orientation or significant memory loss.  Also, insight and 
judgment appeared to be within reason.  

It is significant to note that the veteran was determined to 
have a GAF scale of 30 on the most recent evaluation.  This 
level of function entails the following:

Behavior is considerably influenced by 
delusions or hallucinations or serious 
impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) 
or inability to function in almost all 
areas (e.g., stays in bed all day; no 
job, home or friends).

However, the veteran was not shown to display abnormal speech 
patterns in rate, rhythm or content.  He has not shown 
impairment of judgment.  He has flashbacks and nightmares 
that appear to interfere with normal behavior.  Also, he 
entertained suicidal thoughts with 4 attempts.  Moreover, 
there is an indication that he is inhibited from functioning 
in all areas due to his PTSD.  The June 1997 VA mental 
disorders examination shows that he reported social and 
recreational activities, including going fishing, socializing 
with family, and church activities; however, the veteran more 
recently spent much of his time in his room sleeping or 
watching television.  Subsequent reports confirm these 
findings.  Inasmuch as the current disability picture 
suggests that the veteran is not functioning successfully 
socially or vocationally, I find that the disability picture 
more nearly approximates the next higher evaluation of 100 
percent under the revised rating criteria.  As the period in 
question -- from June 12, 1997 -- post-dates the change in 
the law, the Board need not apply the prior regulation to 
rate veteran's disability for periods proceeding the 
effective date of the regulatory change.  See VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000), which addresses the subject 
of retroactive applicability of revised rating schedule 
criteria to increased rating claims.

Rating prior to June 12, 1997. 

Prior to June 12, 1997 the level of impairment of social and 
industrial adaptability was not as apparent as it was 
subsequent thereto.  However, I do note that the veteran's 
treatment records from August 1994 show depressed mood, poor 
impulse control and anxiety attacks that would suggest 
considerable impairment of ability to adapt both socially and 
industrially.  Also, symptoms specifically related to PTSD, 
including flashbacks, intrusive thoughts, described auditory 
and visual hallucinations, avoidance behavior, anhedonia, 
startle response and irritability would suggest some adverse 
effect on the veteran's relationships, reliability, 
efficiency, and flexibility.  Nevertheless, severe impairment 
is not shown by the preponderance of the evidence.  One 
period of hospitalization in May 1996 was precipitated by a 
suicidal gesture.  However, when the veteran was examined 
later, in June 1995, it was indicated that he felt that he 
would be able to work if he were not suffering from physical 
conditions.  By this statement, the veteran indicates that 
his mental disorder did not prevent him from working even 
though his degree of adaptability in employment is not 
apparent in real terms.  In essence, the preponderance of the 
evidence of psychiatric symptoms exhibited prior to June 12, 
1997, favors an evaluation of 50 percent, and no higher, 
under the old criteria.  

In this instance, the newer criteria are more favorable.  The 
veteran's records from August 1994 indicate that his 
disability picture more nearly approximates an evaluation of 
70 percent.  In this regard, I note that the records are 
replete with references to conflicts with family members, 
problems with church members, and marital problems.  The 
suicide attempt, to which reference was made previously, was 
precipitated by a conflict with the veteran's son.  Also, the 
records show that the veteran continually complained of 
auditory and visual hallucinations and was observed to have a 
depressed mood on a consistent basis.  Frequent anxiety 
attacks were described and the veteran endorsed poor impulse 
control, irritability, and periods of violence.  Moreover, 
there is no indication of effective relationships outside of 
the family unit.  In essence, the disability picture more 
nearly approximates the criteria for 70 percent under the 
amended rating criteria.  However, the veteran and his 
representative are advised that the effective date of the new 
criteria is November 7, 1996.  

VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000) addresses the 
subject of retroactive applicability of revised rating 
schedule criteria to increased rating claims.  In brief, the 
opinion holds that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should 1) determine whether 
the intervening change is more favorable; 2) if the amendment 
is more favorable, the Board should apply that provision to 
rate the disability for periods from and after the effective 
the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
This opinion is dispositive in the instant case, as the 
amended version is more favorable in the veteran's case.  
Therefore, the veteran is entitled to a 50 percent rating 
under the criteria in effect prior to November 7, 1996, and a 
70 percent rating for PTSD, from the effective date of the 
regulation, under the amended version.  

Duodenal Ulcer.  

Service connection was established for a duodenal ulcer with 
a history of peptic ulcer disease by an April 1997 rating 
decision.  Originally, a noncompensable rating was assigned 
effective December 1996.  By a December 1999 rating decision, 
the RO granted a 10 percent rating from December 1996.  

The veteran's service medical records indicated 
hospitalization in December 1977 for peptic ulcer disease 
with an active duodenal ulcer.  The report of the June 1992 
hospital report shows that the veteran was diagnosed with a 
duodenal ulcer.  An upper gastrointestinal series, performed 
during that hospitalization, confirmed the presence of a 
duodenal ulcer.  

The report of the most recent VA examination, completed in 
October 1999, shows that the veteran had been having 
heartburn since 1975.  He had complaints of epigastric pain 
on a daily basis, with occasional heartburn, occasional 
nausea and vomiting on rare occasion.  He reported that on 
occasion, he was awakened by epigastric pain.  He reported 
that his appetite was okay and that he had experienced a 15 
pound weight loss in the previous year.  The abdomen was not 
tender on physical examination.  The recorded diagnosis was 
history of duodenal ulcer with continuing gastroesophageal 
reflux type symptoms, as well as epigastric pain.  

A 10 percent rating is applicable for a duodenal ulcer with a 
history of peptic ulcer disease, manifested by mild symptoms 
once or twice yearly.  The next higher evaluation of 20 
percent requires moderate symptoms with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  
38 C.F.R. § 4.114, Code 7305.  The veteran  has also been 
rated under the provisions of Diagnostic Code 7346, hiatal 
hernia.  A 10 percent rating is applicable for two or more 
symptoms for the 30 percent evaluation.  A 30 percent 
evaluation requires persistent recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, arm or shoulder pain productive of considerable 
impairment of health.  "Dysphagia" is difficulty in 
swallowing.  Dorland's Illustrated Medical Dictionary, 517 
(28th ed. 1994).  "Pyrosis" is defined as heartburn.  
Dorland's Illustrated Medical Dictionary, 1397 (28th ed. 
1994).  

While the veteran has a history of peptic ulcer disease, 
there is no indication that he has recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  
Moreover, the record does not establish that the vetearn 
experiences epigastric distress; difficulty swallowing; 
substernal, arm or shoulder pain; or considerable impairment 
of health.  Although the veteran has reported having 
heartburn, the disability picture more nearly approximates 
the criteria for an evaluation of 10 percent for a duodenal 
ulcer.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

Extraschedular Ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his service-
connected disabilities, nor has he demonstrated marked 
interference in his employment.  The predominant symptoms 
affecting his employability are psychiatric in nature.  
However, the veteran has not demonstrated that his condition 
is so unusual that he is not adequately compensated by 
schedular evaluations assigned.  

Withdrawn claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The appellant withdrew his appeal of entitlement to a higher 
evaluation for service-connected coronary artery disease with 
hypertension in January 2000.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issues of a higher evaluation for 
service-connected coronary artery disease with hypertension 
and it is dismissed without prejudice.  


ORDER

A current 100 percent rating for post-traumatic stress 
disorder (PTSD), is granted subject to regulations applicable 
to the payment of monetary awards.  

An initial rating greater than 50 percent for PTSD prior to 
November 7, 1996 is denied.  

A rating of 70 percent is granted for PTSD from November 7, 
1996 to June 12, 1997, subject to regulations applicable to 
the payment of monetary awards.   

The issue of entitlement to an increased rating for 
hypertension, currently evaluated as 30 percent disabling, is 
dismissed.  

An higher initial rating for duodenal ulcer disease, 
evaluated 10 percent disabling, is denied.  


REMAND

As noted above, the RO granted a 60 percent rating for 
service-connected residuals of an abdominal aortic aneurysm 
in the December 1999 rating decision.  In a January 2000 
statement, the veteran expressed disagreement with the 
effective date of that award.  This statement from the 
veteran satisfies the requirements for a notice of 
disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  
Thus, the next step is for the RO to issue a statement of the 
case on the effectvie date of this 60 percent rating.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, in view of the favorable determinations made in 
this decision with respect to higher evaluations for PTSD the 
RO should be afforded the opportunity to review the effective 
date for TDIU.  

In view of the foregoing, these issues are remanded for the 
following:  

1.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to an effective date earlier 
than January 26, 1999 for the award of a 
60 percent rating for an abdominal aortic 
aneurysm.  The RO then should give the 
veteran the requisite time period to 
submit a substantive appeal concerning 
that issue.  

2.  The RO should reconsider the 
veteran's entitlement to an effective 
date earlier than June 12, 1997, for the 
award of TDIU.  If this benefit sought on 
appeal is not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 17 -


- 1 -


